IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-41059
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

WALLACE MARTIN ALANIZ,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. M-94-CV-72
                        - - - - - - - - - -
                           March 17, 1998
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Wallace Martin Alaniz, federal prisoner #40990-079, appeals

from the district court’s denial of his motion filed pursuant to

28 U.S.C. § 2255.   Alaniz argues that the prosecution withheld

and suppressed mitigating evidence in violation of Brady v.

Maryland, 373 U.S. 83 (1963).   Alaniz further argues that his

trial counsel was ineffective because he failed to pursue

investigative leads that would have led to mitigating evidence.

In the alternative, he contends that the district erred in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 96-41059
                                  -2-

failing to grant him an evidentiary hearing to evaluate newly

discovered evidence.

     Alaniz has failed to make a substantial showing that the

allegedly withheld evidence denied him his constitutional right

to a fair trial.   See United States v. Holley, 23 F.3d 902, 914

(5th Cir. 1994).   Similarly, Alaniz has failed to show that he

was prejudiced by his trial counsel’s failure to pursue the

allegedly mitigating evidence.    See Strickland v. Washington, 466

U.S. 668, 687, 697 (1963).    The district court did not abuse its

discretion in declining to hold an evidentiary hearing.      See

United States v. Cervantes,       F.3d      , No. 96-10659, 1998 WL

7204, at *3-4 (5th Cir. Jan. 27, 1998).

     AFFIRMED.